Title: To John Adams from Joseph Richardson, 17 February 1823
From: Richardson, Joseph
To: Adams, John


				
					Dear Sir,
					Hingham Feby. 17. 1823.
				
				I have taken the liberty to send you a copy of my American Reader, and if the task may not be too great to request your notice of its contents.The second edition of this work is sold out and a new one is in the press. The work has many competitors and needs patrons. If I mistake not its pages are uniformly devoted to the great principles of knowledge, virtue and liberty to which, sir, your life has been so zealously and successfully consecrated.An ardent desire that the minds of our youth may be early imbued with the same principles dictated in the compilation of this work.A concise expression of your approbation of this work, if such it merits, will confer a distinguished favor on the compiler.With very great respect / I am yours.
				
					Joseph Richardson
				
				
			